CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment # 700/702 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated December 30, 2015 on the financial statements and financial highlights of the Edgar Lomax Value Fund, a series of the Advisors Series Trust.Such financial statements and financial highlights appear in the 2015 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania February 25, 2016
